[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                        APRIL 18, 2005
                                    No. 03-16082                      THOMAS K. KAHN
                              ________________________                     CLERK


                         D. C. Docket No. 01-02425-CV-KAM

ULYSSES J. HUDSON,


                                                                      Plaintiff-Appellant,

                                           versus

UNITED STATES DEPARTMENT OF TREASURY,
JOHN SNOW as Secretary,

                                                                     Defendant-Appellee.


                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________


                                    (April 18, 2005)


Before BIRCH, KRAVITCH and CUDAHY *, Circuit Judges.

       *
       Honorable Richard Cudahy, Circuit Judge for the United States Court of Appeals for the
Seventh Circuit, sitting by designation.
PER CURIAM:

       Ulysses Hudson, an employee of the United States Custom Service, filed this

case in June of 2001 against his employer, the United States Department of

Treasury,1 claiming discrimination, retaliation, and a failure to make reasonable

accommodations for his disability in violation of the Rehabilitation Act of 1973, 29

U.S.C. § 701 et seq., and Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e, et seq. Specifically, Hudson’s amended complaint alleges eight

counts against the government, they are:

       (I) The government violated the Rehabilitation Act, 29 U.S.C. § 794(a) by

       removing Hudson from his previous duty station because his manager

       perceived or regarded him as having a disability, alcoholism.



       (II) The government violated the Rehabilitation Act, 29 U.S.C. § 794(a) by

       removing Hudson from the America Counter-Smuggling Initiative

       (“ACSI”), because his manager perceived or regarded him as having a

       disability, depression. Hudson claims he was suffering from clinical

       depression due to race based disparate treatment in subsequent positions, and


                                               2
       1
          During the course of litigation, the United States Custom Service became part of the
Department of Homeland Security under the direction of Thomas Ridge. Though parties note
this in the style of their briefs, we will generally refer to the defendant as “the government” for
clarity purposes.
that the government failed to make reasonable accommodations even though

he was a qualified individual with a disability.



(III) The government violated the Rehabilitation Act, 29 U.S.C. § 794(a) by

refusing to transfer Hudson to another available position for which he was

qualified.



(IV) The government violated Title VII, 42 U.S.C. § 2000e-2(a) by not

selecting Hudson for a position as Supervisory Import Specialist because of

racial discrimination.



(V) The government violated Title VII, 42 U.S.C. § 2000e-2(a) by

transferring Hudson from ACSI and taking subsequent adverse employment

actions against him due to his race.



(VI) The government violated Title VII, 42 U.S.C. § 2000e-3(a) by denying

him the transfer to Supervisory Import Specialist in retaliation for his filing

of Equal Employment Opportunity (“EEO”) Complaints.

(VII) The government violated Title VII, 42 U.S.C. § 2000e-3(a) by forcing



                                       3
Hudson to resign as an EEO counselor and removing him from his assignment at

the Blue Lightning Operations Center (“BLOC”) in retaliation for filing his own

EEO complaints and assisting others with their EEO complaints.




      (VIII) The government violated Title VII, 42 U.S.C. § 2000e-2(a) by

      forcibly removing Hudson from the BLOC facility on racial grounds.



      The district court granted summary judgment to the government on counts I,

II, V, VII, and VIII. The district court denied summary judgment on counts III, IV,

and VI, and those claims were tried before a jury. Following a five-day trial, the

jury found in favor of the government on all remaining counts, and the district

court subsequently denied Hudson’s motion for a new trial on count III.

      After reviewing the parties briefs, the record and oral argument, we find no

discernible error in the district court’s well-reasoned opinion regarding both the

motion for summary judgment and motion for a new trial. Accordingly, we

AFFIRM without opinion in accordance with 11th Circuit Rule 36-1.




                                          4
5